AO 450 (SCD 04/2010) Judgment in a Civil Action
                                           UNITED STATES DISTRICT COURT
                                                      for the
                                              District of South Carolina


                Robert Lionel Sisk,                       )
                      Petitioner                          )
                         v.                               )      Civil Action No.      0:18-cv-02826-MBS-PJG
              Warde, FPC- Edgefield                       )
                     Respondent                           )

                                          JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the petitioner (name)          recover from the respondent (name)            the amount of
dollars ($ ), which includes prejudgment interest at the rate of    %, plus postjudgment interest at the rate of
      %, along with costs.

’ the petitioner recover nothing, the action be dismissed on the merits, and the respondent (name)
        recover costs from the petitioner (name)                      .


O other: The petitioner, Robert Lionel Sisk, shall take nothing of the respondent, Warde, FPC-Edgefield, and
this action is dismissed without prejudice.



This action was (check one):
’ tried by a jury, the Honorable                      presiding, and the jury has rendered a verdict.

’ tried by the Honorable                    presiding, without a jury and the above decision was reached.

O decided by the Honorable Margaret B. Seymour, Senior United States District Judge, presiding, dismissing
the case without prejudice.


Date: December 19, 2018                                         ROBIN L. BLUME, CLERK OF COURT


                                                                                  s/B. Goodman
                                                                           Signature of Clerk or Deputy Clerk
